Slip Op. 13-103

                UNITED STATES COURT OF INTERNATIONAL TRADE

  UNITED STATES STEEL CORPORATION,

                         Plaintiff,

                 and

  NUCOR CORPORATION,

                         Plaintiff-Intervenor,
                                                            Before: Timothy C. Stanceu, Judge
                 v.
                                                            Court No. 09-00156
  UNITED STATES,

                         Defendant,

                 and

  UNION STEEL, POHANG IRON & STEEL CO.,
  LTD., POHANG COATED STEEL CO., LTD.,
  and HYUNDAI HYSCO,

                         Defendant-Intervenors.

                                          JUDGMENT

       Upon the parties’ Stipulation of Dismissal of Count One (Zeroing) of the Complaint in

Union Steel v. United States, Court No. 09-00130 (July 10, 2013), in accordance with the

Opinion and Order issued in this case on April 25, 2012, Slip. Op. 12-55, ECF No. 131, upon

consideration of all papers and proceedings had herein, and upon due deliberation, it is hereby

       ORDERED that the Final Results of Redetermination pursuant to Remand (July 15,
2011), ECF No. 105, be, and hereby are, affirmed; and it is further

        ORDERED that entries of merchandise that are the subject of this litigation shall be
liquidated in accordance with the final court decision in this action.

                                                    /s/ Timothy C. Stanceu
                                                    Timothy C. Stanceu
                                                    Judge
Dated: August 8, 2013
       New York, New York